Title: Melatiah Nash to Thomas Jefferson, 24 October 1811
From: Nash, Melatiah
To: Jefferson, Thomas


      
        Dear Sir,
        New York 
                     Oct. 24th 1811
      
      
		  
		  having frequently observed the small degree of knowledge which prevails amongst mankind in general respecting the solar system and the Stars, and believing a general dissemination of astronomical knowledge would be of great utility, I am preparing for the press a small work, which, it is presumed, will lay a foundation for general improvement in that important science. But before its publication I deem it necessary to have the opinion of gentlemen, eminent in science, on its probable utility, and request the aid of their recommendations.—The title of the work is to be, “The Columbian Ephemeris and Astronomical Diary”—There will be four pages to each month. The first page will be a transcript of the Nautical Almanac with the addition of Chronological events; chiefly such as relate to our own country. Also phenomena of the Heavenly bodies, principally, conjunctions of the moon with Stars near her orbit, and conjunctions of the Planets with Stars and with one another. These, expressed in astronomical terms, will afterwards be explained in language intelligible to every capacity. The second page will shew the time of the rising and setting of the Sun, the rising, setting, and culminating of the moon and planets. The third page will shew the time of the rising, setting, and culminating of the principal fixed stars. The fourth page will give the time of high water at sixteen principal ports, harbours, and headlands of the United States. These calculations are made on astronomical principles. For the angular distance of the Sun and Moon, and for the distance of the moon from the Earth at the time of high water allowance is
			 made. A brief compendium of Astronomy will be prefixed, and a tide table for the whole coast of the Union will be inserted. Though the tides are sometimes affected by winds and other
			 circumstances, yet, it is presumed this part of the work will be of great service to persons employed in the
			 coasting trade. All the calculations in the Ephemeris are made to apparent, and adapted, to civil time. The principal design of the publication being to enable all readers to know the Planets, and many of the fixed Stars, it is thought the work will serve this purpose throughout  the United States. This first number which is made for the year  1812 will contain one hundred or more pages octavo, and if due encouragement is given one will be published for several succeeding years, with annual additions and improvements. I have no
			 apology to offer for the trouble I have given you Sir, except the desire of of 
                  obtaining your ideas on my humble attempt. Your opinion is considered of great importance, and by communicating it, You 
                  Sir, will receive my grateful acknowledgements.—
		  
      
        I am, Sir, with the greatest respect your Humble Servant.
        
                  Melatiah Nash.
      
    